Case 1:18-cr-00039-TWP-TAB Document 58 Filed 10/27/20 Page 1 of 1 PageID #: 193




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:18-cr-00039-TWP-TAB
                                                     )
 MATTHEW FRAZIER,                                    ) -01
                                                     )
                              Defendant.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        On October 23, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 44) and the United States Probation Office's Petition for Summons for

 Offender Under Supervision (Dkt. 50). The parties waived the fourteen-day period to object to the

 Report and Recommendation. The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

        IT IS SO ORDERED.

        Date:    10/27/2020



 Distribution:

 Michael J. Donahoe
 INDIANA FEDERAL COMMUNITY DEFENDERS
 mike.donahoe@fd.org

 M. Kendra Klump
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kendra.klump@usdoj.gov
